IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-76,760-05


                      EX PARTE ROBERT KEITH EVANOFF, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR13218A IN THE 266TH DISTRICT COURT
                              FROM ERATH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of drug possession

and sentenced to imprisonment. He was later released to parole.

        While on parole, Applicant was arrested for drug possession, and he bonded out of the county

jail. A parole revocation (a/k/a “blue”) warrant was later executed, and Applicant was arrested and

held in the county jail on the blue warrant. A preliminary revocation hearing was held, the hearing

officer found that “adequate grounds exist[ed] to find that [Applicant] violated the conditions of

release,” and the decision was to proceed to a final parole revocation hearing. According to
                                                                                                      2

Applicant, through habeas counsel, the new drug-possession charges have never been filed, and he

is still being held in the county jail pursuant to the blue warrant, but he has never received a final

parole revocation hearing, although he has repeatedly requested one. See TEX . GOV ’T CODE

508.282(a)(1)(A)-(B).

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

the Texas Department of Criminal Justice’s Office of the General Counsel to file an affidavit

addressing the issue of whether the Parole Board is timely providing Applicant with a final parole

revocation hearing. The trial court shall make findings of fact and conclusions of law as to

Applicant’s claims, and the trial court may make any other findings of fact and conclusions of law

that it deems relevant.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: June 12, 2019
Do not publish